Chief Justice Bassett.
In this cause the indictment is well drawn etc. From the evidence the prisoner is not guilty of murder. If Thomas Bailey died from any other cause than the blows etc. from prisoner, he is not guilty, but, if otherwise, you must be satisfied Pompey caused his death before you can find him guilty. To convict of manslaughter the party must be engaged in an unlawful act.
Attorney General. I ask the Court to say if two men agree to fight it is unlawful, and if a party comes to his death by means thereof it is manslaughter.
Per Curiam.
It is.
{Quaere how far homicide is justifiable in defendant’s defense.)
Verdict: guilty of manslaughter and assess the value of Pompey at two hundred dollars.